Name: Council Regulation (EEC) No 1196/82 of 18 May 1982 fixing for the 1982/83 marketing year the basic price, the intervention prices and the reference prices for sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/24 Official Journal of the European Communities 20 . 5 . 82 COUNCIL REGULATION (EEC) No 1196/82 of 18 May 1982 fixing for the 1982/83 marketing year the basic price, the intervention prices and the reference prices for sheepmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 1837/80 , which provides inter alia for the convergence of those prices in order to achieve a single Community reference price after a certain period, HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, in the sheepmeat sector : 1 . the basic price is hereby fixed at 409-82 ECU per 100 kilograms ; 2. the intervention price shall be 348-35 ECU per 100 kilograms ; 3 . the derived intervention price applicable in region 4 is hereby fixed at 329-57 ECU per 100 kilo ­ grams ; 4. the reference prices are hereby fixed at : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 95/82 (2), and in particular Articles 3 ( 1 ) and 7 (6) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the basic price for sheep carcases is fixed, account should be taken both of the objectives of the common agricultural policy and of the contri ­ bution the Community wishes to make to the harmo ­ nious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community, to guarantee the availability of supplies and to ensure that supplies reach consumers at reason ­ able prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regula ­ tion (EEC) No 1837/80 ; whereas it should be fixed for the 1982/83 marketing year at a level exceeding that fixed for the preceding marketing year ; whereas the intervention prices correspond to a percentage of the basic price ; Whereas the reference prices must be fixed in accor ­ dance with the criteria laid down in Article 3 (4) (b) of  427-64 ECU per 100 kilograms for region 1 ,  409-82 ECU per 100 kilograms for region 2,  392-00 ECU per 100 kilograms for region 3 ,  389-04 ECU per 100 kilograms for region 4,  378-94 ECU per 100 kilograms for region 5,  378-94 ECU per 100 kilograms for region 6,  427-64 ECU per 100 kilograms for region 7. Article 2 The prices referred to in Article 1 ( 1 ), (2) and (3) shall be seasonally adjusted in accordance with the table given in the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 183, 16. 7 . 1980 , p . 1 . (2) See page 22 of this Official Journal . (3) OJ No C 104, 26 . 4 . 1982, p . 25 . &lt; OJ No C 114, 6 . 5 . 1982, p . 1 . 20. 5. 82 Official Journal of the European Communities No L 140/25 ANNEX (ECU/ 100 kg (green rate)) Week beginning Week No Basic price Interventionprice Derived intervention price 17 May 7 443-22 376-74 357-96 24 8 44210 375-78 357-00 31 9 438-51 372-73 353-95 7 June 10 435-83 370-46 351-68 14 11 433-13 368-16 349-38 21 12 430-69 366-09 347-31 28 13 427-00 362-95 344-17 5 July 14 421-77 358-50 339-72 12 15 416-31 353-86 335-08 19 16 411-87 350-09 331-31 26 17 406-94 345-90 327-12 2 August 18 402-42 342-06 323-28 9 19 397-83 338-16 319-38 16 20 390-99 332-34 313-56 23 21 386-87 328-84 310-06 30 22 382-12 324-80 306-02 6 September 23 378-20 321-47 302-69 13 24 374-83 318-61 299-83 20 25 372-21 316-38 297-60 27 26 371-37 315-66 296-88 4 October 27 370-14 314-62 295-84 11 28 369-49 314-07 295-29 18 29 369-49 314-07 295-29 25 30 369-49 314-07 295-29 1 November 31 371-02 315-37 296-59 8 32 373-26 317-27 298-49 15 33 375-62 319-28 300-50 22 34 378-14 321-42 302-64 29 35 380-95 323-81 305-03 6 December 36 384-74 327-03 308-25 13 37 389-53 331-10 312-32 20 38 395-09 335-83 317-05 27 39 399-27 339-38 320-60 3 January 1983 40 402-65 342-25 323-47 10 41 405-97 345-07 326-29 17 42 408-59 347-30 328-52 24 43 411-63 349-89 331-11 31 44 416-17 353-74 334-96 7 February 45 420-66 357-56 338-78 14 46 423-27 359-78 341-00 21 47 427-83 363-66 344-88 28 48 433-19 368-21 349-43 7 March 49 437-66 372-01 353-23 14 50 442-26 375-92 357-14 21 51 446-75 379-74 360-96 28 52 450-84 383-21 364-43